NO. 12-22-00043-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE 114TH
EX PARTE:
                                                 §      JUDICIAL DISTRICT COURT
JOSEPH WHITAKER
                                                 §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Joseph Whitaker appeals the trial court’s denial of his pretrial application for writ of
habeas corpus. He presents two issues on appeal. We affirm.


                                          BACKGROUND
       Appellant was arrested without a warrant on February 5, 2022, after Tyler Police officers
observed him with a marijuana joint and open container in plain view of a vehicle in a parking
lot. A subsequent search of Appellant’s vehicle uncovered 3.8 ounces of suspected marijuana,
sixteen grams of suspected Ecstasy, 15.4 grams of suspected Xanax, a scale, clear baggies, and a
large amount of cash. The officers also found a handgun with the serial numbers scratched off.
Appellant was charged with two counts of manufacture or delivery of a controlled substance,
tampering with identification numbers, unlawful possession of a firearm by a felon, and
possession of marijuana. To date, he has not been indicted on any of these charges.
       On February 28, Appellant filed a petition for writ of habeas corpus, urging that “no
probable cause exists for the arrest and continued detention.” He also urged that his continued
detention in jail without bail violated his constitutional rights. Subsequent to the filing of his
petition, Appellant was released after posting bail. Following a hearing, the trial court denied the
petition after finding that Appellant had been released and probable cause existed for the arrest.
This appeal followed.
                                          HABEAS RELIEF
       In two issues, Appellant contends the trial court abused its discretion in denying his
pretrial petition. In his first issue, he argues the officers lacked probable cause to arrest him
without a warrant.     In his second issue, Appellant urges no probable cause exists for his
continued detention. Specifically, he urges that the supporting affidavits constitute hearsay and
lack personal knowledge.
       The writ of habeas corpus is an extraordinary remedy. Ex parte Cruzata, 220 S.W.3d
518, 520 (Tex. Crim. App. 2007). A defendant may use a pretrial writ of habeas corpus only in
very limited circumstances—for instance, to raise claims of double jeopardy, collateral estoppel,
and bail, because if he were not allowed to do so, those protections would be effectively
undermined. Ex parte Smith, 178 S.W.3d 797, 801 (Tex. Crim. App. 2005). Neither a trial
court nor an appellate court should entertain an application for writ of habeas corpus where there
is an adequate remedy at law, and we must be careful to ensure that a pretrial writ is not misused
as an impermissible interlocutory appeal. Ex parte Doster, 303 S.W.3d 720, 724 (Tex. Crim.
App. 2010); Headrick v. State, 988 S.W.2d 226, 228 (Tex. Crim. App. 1999).
       In general, we review the trial court’s ruling denying habeas relief for an abuse of
discretion and will not disturb the ruling unless the trial court acted without reference to any
guiding principles. Ex parte Meltzer, 180 S.W.3d 252, 255–56 (Tex. App.–Fort Worth 2005, no
pet.) (op. on reh’g). An appellant bears the burden of establishing entitlement to habeas corpus
relief. Ex parte Alt, 958 S.W.2d 948, 950 (Tex. App.–Austin 1998, no pet.).
       Appellant’s complaints are not the proper subjects of a pretrial writ of habeas corpus.
They do not raise issues of double jeopardy or collateral estoppel, nor does he complain about
the amount of bail set in this case. Appellant’s claim that he was unlawfully arrested without a
warrant or probable cause is the proper subject of a motion to suppress to be reviewed on direct
appeal. See Ex parte Conner, 439 S.W.2d 350, 350 (Tex. Crim. App. 1969); McKown v. State,
915 S.W.2d 160, 161 (Tex. App.–Fort Worth 1996, no pet.). Therefore, we overrule Appellant’s
first and second issues.


                                           DISPOSITION
       Having overruled Appellant’s first and second issues, we affirm the trial court’s denial of
his petition for writ of habeas corpus.



                                                2
                                                                JAMES T. WORTHEN
                                                                   Chief Justice



Opinion delivered May 18, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 18, 2022


                                         NO. 12-22-00043-CR


                               EX PARTE: JOSEPH WHITAKER


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 22-0414-C/A)

                    THIS CAUSE came to be heard on the appellate record and brief(s) filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.